May 1, 2008 VIA EDGAR The United States Securities and Exchange Commission 100 F Street, NE Washington, D.C.20549 Subject:Nationwide VA Separate Account-D Nationwide Life and Annuity Insurance Company SEC File No.333-45976 CIK No. 0001123314 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 and on behalf of the Nationwide VA Separate Account-D and Nationwide Life and Annuity Insurance Company, we certify that the form of the prospectus which would have been filed under paragraphs (b) and (c) of Rule 497 does not differ from the form of the prospectus contained in Post-Effective Amendment No. 12 to the Registration Statement, which became effective May 1, 2006. Please contact me direct at (614) 677-5456 if you have any questions regarding this filing. Very truly yours, Nationwide Life AND ANNUITY Insurance Company /s/ CATHERINE L. VENARD Catherine L. Venard Assistant General Assistant
